

Exhibit 10.2


INVESTMENT ADVISORY MANAGEMENT AGREEMENT
BETWEEN
BLACKHAWK CAPITAL GROUP BDC, INC.
AND
BARAK ASSET MANAGEMENT, LLC
 
Investment Advisory Management Agreement made this 31st day of October 2006, by
and between BLACKHAWK CAPITAL GROUP BDC, INC., a Delaware corporation (the
"Corporation"), and BARAK ASSET MANAGEMENT, LLC., a New York limited liability
corporation (the "Adviser").
 
WHEREAS, the Corporation is a business development company ("BDC") regulated
under the Investment Company Act of 1940, as amended (the "Investment Company
Act");
 
WHEREAS, the Adviser is an investment adviser registered under the Investment
Advisers Act of 1940, as amended (the "Advisers Act"); and
 
WHEREAS, the Corporation desires to retain the Adviser to furnish investment
services to the Corporation on the terms and conditions hereinafter set forth
with respect to certain assets (the “Portfolio”), and the Adviser wishes to be
retained to provide such services pursuant to and in compliance with the BDC
provisions under the Investment Company Act, the other applicable provisions of
the Investment Company Act and the Advisers Act.
 
NOW, THEREFORE, in the consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:
 
1.  Duties of the Adviser.
 

(a)  
The Corporation hereby employs the Adviser to act as an investment adviser to
the Corporation, subject to the supervision of the Board of Directors of the
Corporation, for the period and upon the terms herein set forth, (i) in
accordance with the investment objectives, policies and restrictions that are
set forth in the Corporation's Form 1-E and related Offering Circular, to be
dated November __, 2006, to be filed with the Securities and Exchange Commission
("SEC"), and as the same shall be amended from time to time and provided to the
Adviser (the "Blackhawk Investment Objectives and Policies"), (ii) in accordance
with the Investment Company Act and (iii) during the term of this Agreement in
accordance with all other applicable federal and state laws, rules and
regulations, and [the Corporation's certificate of incorporation, as amended,
and by-laws, in each case as provided to you from time to time]. Without
limiting the generality of the foregoing, the Adviser shall, during the term and
subject to the provisions of this Agreement, (i) determine the composition of
the Portfolio of the Corporation, the nature and timing of the changes therein
and the manner of implementing such changes; (ii) identify, evaluate and
negotiate the structure of investments made by the Corporation with respect to
the Portfolio; (iii) close and monitor the Corporation's investments with
respect to the Portfolio; (iv) determine the securities and other assets that
the Corporation will purchase, retain, or sell in the Portfolio; (v) perform due
diligence on prospective portfolio companies; and (vi) provide the Corporation
with such other investment advisory, research and related services as the
Corporation may, from time to time, reasonably require for the investment of the
Portfolio. The Adviser acknowledges that it is one of the investment advisers
retained or to be retained by the Corporation and that Adviser's retention by
the Corporation is not exclusive. The Adviser shall have the power and authority
on behalf of the Corporation to effectuate its investment decisions for the
Corporation’s Portfolio, including the execution and delivery of all documents
relating to the Corporation's investments within the Portfolio. In the event
that the Corporation determines to acquire debt financing, the Adviser will
arrange for such financing on the Corporation's behalf, subject to the oversight
and approval of the Corporation's Board of Directors. Subject to the approval of
the Board of Directors of the Corporation, if it is necessary for the Adviser to
make investments on behalf of the Corporation through a special purpose vehicle,
the Adviser shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act. The Adviser shall
invest and reinvest the assets in such stocks, bonds, or other property of any
kind, as it deems in the best interest of the Corporation to achieve the
investment objectives designated by the Corporation on the Corporation and
consistent with the Blackhawk Investment Objectives and Policies.

 
1

--------------------------------------------------------------------------------


 

(b)  
Valuation of Account. The Adviser shall determine the fair market value of
assets held in the Portfolio at least quarterly, based primarily on the periodic
statements issued by the custodial broker dealer and other information supplied
by the issuer(s) of the securities in the accounts in which the Portfolio is
held.

 

(c)  
Disbursement of Account. The Corporation may advise the Adviser that the
Corporation intends to withdraw monies from its accounts on a regular basis as
designated on the Client Instruction Form. If the Corporation elects to withdraw
monies at any other time, the Corporation agrees to provide written notice to
the Adviser pursuant to Section 11.

 

(d)  
Adviser Acceptance. The Adviser hereby accepts such engagement and agrees during
the term hereof to render the services described herein for the compensation
provided herein.

 
2

--------------------------------------------------------------------------------


 

(e)  
Sub-Adviser. Subject to the requirements of the Investment Company Act and the
approval of the Board of Directors of the Corporation, the Adviser is hereby
authorized to enter into one or more sub-advisory agreements with other
investment advisers (each, a "Sub-Adviser") pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in fulfilling
its responsibilities hereunder. Specifically, the Adviser may retain a
Sub-Adviser to recommend specific securities or other investments based upon the
Corporation's investment objective and policies set forth in the Blackhawk
Investment Objectives and Policies, and work, along the Adviser, in structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Corporation, subject to
the compensation payable to any Sub-Adviser. Any sub-advisory agreement entered
in by the Adviser shall be in accordance with the requirements of the Investment
Company Act and other applicable federal and state law and approved by the
Corporation.

 

(f)  
Independent Contractor. The Adviser shall for all purposes herein provided be
deemed to be an independent contractor and, expect as expressly provided or
authorized herein, shall have no authority to act for or represent the
Corporation in any way or otherwise be deemed an agent of the Corporation.

 

(g)  
Books and Records. The Adviser shall keep and preserve for the period required
by the Advisers Act any books and records relevant to the provision of its
investments advisory services to the Corporation and shall specifically maintain
all books and records with respect to the Corporation's portfolio transactions
and shall render to the Corporation's Board of Directors such periodic and
special reports as the Board may reasonably request. The Adviser agrees that all
records that it maintains for the Corporation are the property of the
Corporation and will surrender promptly to the Corporation any such records upon
the Corporation's request, provided that the Adviser may retain a copy of such
records.

 
2.  Corporation's Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and its staff, when and to the extent
engaged in providing investment advisory and management services hereunder, and
the compensation and routine overhead expenses of such personnel allocable to
such services, will be provided and paid for by the Adviser and not by the
Corporation. The Corporation will bear all other costs and expenses of its
operations and transactions, including (without limitation) those relating to:
organization and offering; calculating the Corporation's net asset value
(including the cost and expenses of any independent valuation firm); expenses
incurred by the Adviser payable to third parties, including agents, consultants
or other advisors, in monitoring financial and legal affairs for the Corporation
and in monitoring the Corporation's investments and performing due diligence on
its prospective portfolio companies; interest payable on debt, if any, incurred
to finance the management fees; administration fees, if any; fees payable to
third parties, including agents, consultants or other advisors, relating to, or
associated with, evaluating and making investments; transfer agent and custodial
fees; federal and state registration fees; if applicable, all costs of
registration and listing the Corporation's shares on any securities exchange;
federal, state and local taxes; independent Directors' fees and expenses; costs
of preparing and filing reports or other documents required by the SEC; cost of
any report, proxy statements or other notices to stockholders, including
printing costs; the Corporation's allocable portion of the fidelity bond,
directors and officers/errors and omissions liability insurance, and any other
insurance premiums; direct costs and expenses of administration, including
printing, mailing, long distance telephone, copying, secretarial and other
staff, independent auditors and outside legal costs; and all other expenses
incurred by the Corporation in connection with administering the Corporation's
business.
 
3

--------------------------------------------------------------------------------


 
3.  Accounts. The parties hereto agree as follows:
 

(a)  
Establishment of Accounts. The Adviser shall establish such accounts in the name
of the Corporation with a custodian, as are necessary to account for the
Portfolio’s assets and any additions, income, receipts and disbursements in
connection therewith. The accounts will be established upon receipt of proper
notice from the custodian that cash and securities are ready to be deposited by
the Corporation in an account designated by the custodian as a custodial account
to be managed by the Adviser and the duties of the Adviser shall commence upon
receipt of such assets.

 

(b)  
Executive Services. The Corporation agrees that the Adviser shall have full
authority and discretion to select any broker or dealer, including affiliates of
the Adviser, to act as broker in effecting any transaction in respect of the
account. If the Adviser’s affiliate acts as the broker-dealer, the affiliate
shall charge a brokerage commission similar to the full service commission
schedule as published and in effect. If the affiliated broker-dealer executes
transactions for this account as principal any mark-up or markdown will be in
accordance with the NASD Rules of Fair Practice. These commissions shall be in
addition to the advisory fees charged by the Adviser pursuant to this Agreement.
The Adviser shall instruct the carrying brokerage firm to forward to the
Corporation and to any designated interested parties copies of all brokerage
confirmations promptly after execution of transactions.

 

(c)  
Custodian Services. The Adviser shall not act as custodian for the account or
take or have possession of any assets of the Corporation. The custodian for the
account may be a brokerage firm designated by the Adviser or a third party
selected by the Corporation.

 
4.  Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as a compensation for the services provided by the Adviser
hereunder, a base management fee ("Base Management Fee") as hereinafter-set
forth in Exhibit 1 Investment Advisory Fee Schedule, attached hereto. The
Corporation shall make any payments due hereunder to the Adviser or to the
Adviser's designee as the Adviser may otherwise direct. To the extent permitted
by applicable law, including, without limitation, the BDC provisions of the
Investment Company Act, subject to the written agreement between the Corporation
and the Adviser, the Adviser may elect or the Corporation may adopt a deferred
compensation plan pursuant to which the Adviser may elect to defer all or a
portion of its fees hereunder for a specified period of time. Until paid, the
fees and expenses of the Adviser shall constitute a lien upon the assets of the
Portfolio’s accounts.
 
4

--------------------------------------------------------------------------------


 
5.  Covenants of the Adviser. The Adviser covenants that it is registered as an
investment adviser under the Advisers Act. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments. The
Adviser further covenants that it will strictly comply with the BDC provisions
of the Investment Company Act.
 
6.  Excess Brokerage Commissions. The Adviser is hereby authorized, in its
absolute discretion, to the fullest extent now or hereafter permitted by law, to
cause the Corporation to pay a member of a national securities exchange, broker
or dealer an amount of commission for effecting a securities transaction in
excess of the amount of commission of another member of such exchange, broker or
dealer (hereinafter the firm) would have charged for effecting that transaction,
if the Adviser determines in her sole discretion that taking into account such
factors as price (including the applicable brokerage commission or dealer
spread), size of order, difficulty of execution, and operational facilities of
the firm and the firm's risk in positioning blocks of securities, that such
amount of commission is reasonable in relation to the value of the brokerage
and/or research services provided by such member, broker or dealer, viewed in
terms of either that particular transaction or its overall responsibilities with
respect to the Corporation's portfolio, and in the Adviser’s sole discretion,
constitutes the best net results for the Corporation and is fair and in the best
interests of the Corporation.
 
7.  Limitations of the Employment of the Adviser. The services of the Adviser to
the Corporation are not exclusive, and the Adviser may engage in any other
business or render similar or different services to others including, without
limitation, the direct and indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured, so
long as its services to the Corporation hereunder are not impaired thereby.
Nothing in this Agreement shall limit or restrict the right of any manager,
partner, member, officer or employee of the Adviser to engage on any other
business or to devote his or her time and attention in part to any other
business, whether or a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Corporation's
portfolio companies, subject to the applicable law). The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder.
 
5

--------------------------------------------------------------------------------


 
8.  Limitation of Liability of the Adviser; Indemnification. The Adviser (and
its officers, managers, members, partners, agents, employees, controlling
persons, members and any other person or entity affiliated with the Adviser),
shall not be liable to the Corporation for any action taken or omitted to the
taken by the Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Corporation, except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services, and the Corporation shall indemnify, defend and
protect the Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, each of whom shall be deemed a third party beneficiary hereof)
(collectively, the "Indemnified Parties") and hold them harmless from and
against all damages, liabilities, cost and expenses (including reasonable
attorney's fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Corporation or its security holders) arising out of or
otherwise based upon the performance of the Adviser's duties or obligations
under this Agreement or otherwise as an investment adviser of the Corporation.
Notwithstanding the preceding sentence of this Section 8 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Corporation or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or gross negligence in the performance of the
Adviser's duties or by reason of reckless disregard of the Adviser's duties and
obligations under this Agreement (as the same shall be determined in accordance
with the Investment Company Act and interpretive of guidance by the SEC or its
staff thereunder). The corporation’s obligation to defend shall not be affected
by an allegation of willful misfeasance, bad faith or reckless disregard, unless
and until such allegations have been reduced to a final judgment by a court of
competent jurisdiction form which no appeal has been timely taken..
 
9.  Representations by Corporation. The Corporation represents that the terms
hereof do not violate any obligation by which the Corporation is bound, whether
arising by contract, operation of law or otherwise, and that, if required (i)
this contract has been duly authorized by appropriate action and is binding upon
the Corporation in accordance with its terms, and (ii) the Corporation will
deliver to the Adviser such evidence of such authority as it may reasonably
require, whether by way of a certified resolution, trust agreement, or
otherwise.
 
10.  Effectiveness, Duration and Termination of Agreement.
 

(a)  
This Agreement shall become effective as if the first date above written. This
Agreement shall remain in effect for one year, and thereafter shall continue
automatically for successive annual periods, provided that such continuance is
specifically approved at least annually by (a) the vote of the Corporation's
Board of Directors, or by the vote of a majority of the outstanding voting
securities of the Corporation and (b) the vote of a majority of the
Corporation's directors who are independent directors, are not interested
parties of this Agreement or "interested persons" (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act; provided that the failure
of such bodies to so approve such continuation shall be promptly communicated to
the Adviser. This Agreement may be terminated at any time, without the payment
of any penalty, upon 60 days' written notice, by the vote of a majority of the
outstanding voting securities of the Corporation, or by the vote of the
Corporation's Board of Directors or by the Adviser. This Agreement will
automatically terminate in the event of its "assignment" (as such term is
defined for purposes of Section 15(a)(4) of the Investment Company Act). The
provisions of Section 8 of this Agreement shall remain in full force and effect,
and the Adviser shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed under Section 4 through the date of termination or expiration and
Section 8 shall continue in force and effect and apply to the Adviser and it
representatives as and to the extent applicable.

 
6

--------------------------------------------------------------------------------


 

(b)  
Upon termination, the Adviser will liquidate the Portfolio unless the
Corporation provides written instructions to the contrary. The Adviser agrees to
use its commercially reasonable efforts to liquidate the Portfolio (i) upon
receipt of proper written notice on the business day on which such termination
shall become effective, if such notice is received on or before 12:00 noon and
(ii) as of the following business day, if such notice is received after 12:00
noon.

 

(c)  
Termination of this Agreement shall not affect any liability resulting from
sales or exchanges initiated prior to written notice of such revocation or
resulting from the winding down and liquidation of the accounts.

 

(d)  
Upon termination, the Corporation shall receive a refund of the portion of the
prepaid management fee, if any, which is not utilized.

 

(e)  
The Adviser will not accept instructions to terminate this Agreement unless the
Corporation provides written notice thereof.

 
11.  Notice. All written notices required hereunder shall be deemed effective
when received by the Adviser at its office at 1230 Avenue of the Americas, 7th
Floor, New York, New York 10020 or by fax at 646-756-2999 or by the Corporation
at the address shown on the Client Instruction Form. Each party shall be
entitled to presume the correctness of such addresses until notified in writing
to the contrary. Receipt of a telegram or facsimile transmission by either party
will constitute receipt of proper written notice hereunder. The Corporation
agrees to indemnify and hold harmless the Adviser against claims, losses,
expenses, or damages, including reasonable fees of investigation and counsel, in
connection with any action taken by the Adviser upon receipt of a telegram or
facsimile transmission in Corporation's name.
 
7

--------------------------------------------------------------------------------


 
12.  Disclosure/Acknowledgement of Receipt of Form ADV Part II. By execution of
this Agreement, the Corporation hereby acknowledges that the Adviser has
informed the Corporation of the following: the Adviser is an Investment Adviser
registered with the SEC; the Corporation has received and had an opportunity to
read the Adviser’s Form ADV Part II, as required by Rule 204-3 of the Advisers
Act.
 
13.  Amendments. This Agreement may be amended by mutual written consent, but
the consent of the Corporation must be obtained in conformity with the
requirements of the Investment Company Act.
 
14.  Assignment. This Agreement may not be assigned by either party except with
the written consent of the other party.
 
15.  Severability. It is understood by the parties hereto that if any term,
provision, duty obligation, or undertaking herein contained is held by the
courts to be unenforceable or illegal or in conflict with the applicable state
law, the validity of the remaining portions shall not be affected, and the
rights and obligation of the parties shall be construed and enforced as if such
invalid or unenforceable provision was not contained herein unless in so doing
the consideration for services to be rendered herein is reduced or the
responsibilities are increased by the deletion involved.
 
16.  Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed and interpreted in accordance with the laws of the State of New York.
This Agreement is also intended to conform to the requirements of the Employee
Retirement Income Security Act of 1974 when applicable and shall in all events
be construed and interpreted in accordance therewith. To the extent any of the
provisions herein conflict with the provisions of the Investment Company Act,
the latter shall control.
 
[The remainder of this page intentionally left blank]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.
 

       
BLACKHAWK CAPITAL GROUP BDC, INC.
 
   
   
  By:   /s/ Craig A. Zabala  

--------------------------------------------------------------------------------

Name: Dr. Craig A. Zabala
Title: President and Chief Executive Officer

 

       
BARAK ASSET MANAGEMENT, LLC
 
   
   
  By:   /s/ Sharon D. Highland  

--------------------------------------------------------------------------------

Name: Sharon D. Highland
Title: President

 
9

--------------------------------------------------------------------------------



EXHIBIT 1
 
INVESTMENT ADVISORY FEE SCHEDULE
 
INVESTMENT ADVISORY FEES:
 
The Adviser shall receive fees calculated based upon the average cash value of
assets at the end of each quarter including the value of any withdrawals from
the assets made during that quarter:
 
(1) Equities including common stocks, convertible preferred and convertible
bonds:


1.8% or 180 basis points on assets equal to $50,000 to $200,000
1.55% or 155 basis points on assets equal to $200,001 to 500,000
1.20% or 120 basis points on assets equal to $500,001 to $1,500,000
0.95% or 95 basis points on assets equal to $1,500,001 to $3,500,000
0.70% or 70 basis points on assets equal to $3,500,001 to $7,500,000
0.55% or 55 basis points on assets equal to or greater than $7,500,001


(2) Bonds including taxable or tax-exempt (municipal bonds):


0.50% or 50 basis points on assets equal to $50,000 to $200,000
0.40% or 40 basis points on assets equal to $200,001 to $500,000
0.30% or 30 basis points on assets equal to $500,001 to $1,500,000
0.20% or 20 basis points on assets greater than or equal to $1,500,001


(3) Open-end, closed-end, and Exchange Traded Funds


1.75% or 175 basis points on assets equal to $50,000 to $200,000
1.50% or 150 basis points on assets equal to $200,001 to 500,000
1.25% or 125 basis points on assets equal to $500,001 to $1,500,000
1.00% or 100 basis points on assets equal to $1,500,001 to $3,500,000
0.75% or 75 basis points on assets equal to $3,500,001 to $7,500,000
0.50% or 50 basis points on assets equal to or greater than $7,500,001


Any fees and expenses charged by any fund pursuant to their prospectuses are in
addition to the Adviser’s investment advisory fee and shall treated as an
expense against the value of assets in the calculation of the Adviser’s fee.
Brokerage commissions are to be paid in addition to investment advisory
services.
 
If any of the above listed securities do not trade on any exchange, NASD, OTC
Bulletin Board or Pink Sheets, the following shall apply as to how to value such
securities: Securities will be valued at cost according to generally accepted
accounting principals (GAAP).
 
10

--------------------------------------------------------------------------------


 
PAYMENT OF FEES:
 
Investment Advisory Fees shall be billed and payable quarterly (or a prorated
period, when applicable).
 
Fee amounts shall be debited from the Corporation's accounts on the date on
which the Adviser dispatches a Quarterly Statement setting forth the basis for
these charges.
 
Upon termination and liquidation the Adviser shall calculate the fee based upon
the cash value of assets realized and the fee earned will be prorated based on
the time elapsed since the prior quarterly fee payment through that liquidation
of the accounts is complete or the accounts or assets are transferred to the
Corporation's control or to another manager.
 
11

--------------------------------------------------------------------------------

